DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 11, 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al, US Patent 6,163,456 (as cited in previous Office Action) in view of Chang et al, US Patent Application 2016/0218092 (newly submitted), Park et al, US Patent 8,710,657 (as cited in previous Office Action), and Uchida et al, US Patent Application Publication 2008/0050905 Park et al, US Patent 8,710,657 (as cited in previous Office Action)

Regarding claim 10, Suzuki teaches a microelectronic package structure comprising: a substrate 11, wherein the substrate comprises a first side and a second side; one or more substrate pads 15 on the first side of the substrate;  
a first discrete component 12 on the first side of the substrate, wherein the first discrete component comprises two or more component terminals, the component terminals on a first side of the first discrete component (the component terminals are the outer regions of capacitor 12); a second discrete component 12 adjacent the first discrete component, wherein the second discrete component comprises two or more component terminals, the component terminals on a first surface of the second discrete component (the component terminals are the outer regions of capacitor 12. See figure 1, as shown above).

Suzuki fails to teach the one or more substrate pads comprises a beryllium filler material; a die on the first side of the substrate, wherein the die is on a central portion of the substrate; a first ball interconnect structure between a first discrete component terminal of the first discrete component and a first substrate pad, wherein the footprint of the first ball interconnect structure is within a footprint of the first discrete component terminal; a second ball interconnect structure between a first component terminal of the second discrete component and a second substrate pad, wherein the footprint of the second ball interconnect structure is within a footprint of the second discrete component terminal, wherein at least one of the first ball interconnect structure of the second ball interconnect structure comprises the beryllium filler material, and wherein the first and second ball interconnect structures are at least partially spherical.

However, ball interconnect structures (also known as underbumps or terminals) are one of severally conventionally-used structures that connect the electronic components to the substrate. The reference of Chang teaches the use of ball interconnect structures under connections points to establish electrical connections for passive device. Figure 4 shows a first ball interconnect structure 150 between a first discrete component terminal 131 or 132 of the first discrete component 130 and a first substrate pad wherein the footprint of the first ball interconnect structure is within a footprint of the first discrete component terminal (as shown in figure below); and a second ball interconnect structure (also 150) between a first component terminal 131 or 132  of the second discrete component (also 130) and a second substrate pad, wherein the footprint of the second ball interconnect structure is within a footprint of the second discrete component terminal (as shown in figure below), wherein the first and second ball interconnect structures are at least partially spherical. In addition, Chang teaches a die on the first side of the substrate, wherein the die 15 is on a central portion of the substrate 40 as part of the packaged die in order for the electrical component to electrically operate. 

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Chang with that of Suzuki because it is generally known in the art that ball interconnect structures are used structures that connect the electronic components to underlying substrate and passive components are generally used as part of an active die that is in a packaged substrate component.

Suzuki and Chang fail to teach the one or more substrate pads comprises a beryllium filler material; and wherein at least one of the first ball interconnect structure of the second ball interconnect structure comprises the beryllium filler material.

Park teaches the one or more substrate pads comprises a beryllium filler material (column 6, lines 45-47) as one of several materials that are conventionally used in the art to make chip bond pad.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with that of Suzuki and Chang because Beryllium is one of several conventionally-used materials that forms a chip pad for a semiconductor device.

Suzuki, Chang, and Park fail to teach at least one of the first ball interconnect structure of the second ball interconnect structure comprises the beryllium filler material.

Uchida teaches at least one of the first ball interconnect structure of the second ball interconnect structure comprises the beryllium filler material [0024-0025] in using a underbump metal layer film 7 in conjunction with the underbump. This underbump metal layer is a foundation for a bump electrode 8, is electrically conductive, has high adhesive properties to the external terminal 5, and has wettability to the bump electrode 8, thereby improving the physical and electrical connection between the underbump and the substrate pad.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uchida with that of Suzuki, Chang, and Park because an underbump metal connection layer improves the physical and electrical connection between the underbump and the substrate pad

Regarding claim 11, Suzuki teaches the first discrete component and the second discrete component are on a peripheral portion of the first side of the substrate (figure 1).

Regarding claim 14, the combined references the first component comprises a surface mount component, and wherein the substrate comprises a system in package substrate, and wherein the surface mount component is electrically coupled to the system in package substrate by the first ball interconnect structure (fusing the ball interconnect structures Chang between substrate pads 15 and component 12 of Suzuki, figure 1).

Regarding claim 15, the combined references teach at least one of the first discrete component or the second discrete component comprises multiple component terminals, wherein individual ones of the multiple component terminals have at least one ball interconnect structure between the individual ones of the component terminals and a substrate pad (fusing the ball interconnect structures Chang between substrate pads 15 and component 12 of Suzuki, figure 1).

Regarding claim 17, while Suzuki teaches the first discrete component and the second discrete component are separated by a distance, Suzuki, Chang, Park, and Uchida fail to teach the distance is between 25 microns and 100 microns.
However, it has been held that the distance between discrete components will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the distance between discrete components claimed and the Prior Art shows a distance between distance components, it would have been obvious to one of ordinary skill in the art to select a suitable distance between discrete components in the device of Suzuki, Chang, Park, and Uchida

The specification contains no disclosure of either the critical nature of the claimed distance between discrete components or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Allowable Subject Matter

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-9 and 18-23 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 18, the prior art fails to anticipate or render obvious the claimed invention including “…the ball interconnect structure comprises at least 99.0 percent gold; wherein the ball interconnect structure comprises the beryllium filler material…” in combination with the remaining limitations. Claims 2-9 and 19-23 are dependent upon either claim 1 or 18 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ

/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899